 



Exhibit 10.1
COMPASS BANCSHARES, INC.
PERFORMANCE UNIT AWARD AGREEMENT
     THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of                     , 20___ by and between Compass
Bancshares, Inc., a Delaware corporation (the “Corporation”), Compass Bank as
employer (“Compass”), and                                          (the
“Participant”).
     Pursuant to the terms of the Corporation’s ___ Incentive Compensation Plan
(the “Plan”), the Participant has been awarded certain Performance Units, as
described herein. The award is conditioned upon the execution and delivery by
the Corporation and the Participant of this Agreement setting forth the terms
and conditions applicable to such award.
     In consideration of the mutual covenants and obligations of the parties
contained herein and in the Plan, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Capitalized terms not defined herein shall have the meaning given them
in the Plan.
     2. Award. Pursuant to the terms of the Plan, the Corporation hereby awards
to the Participant, effective as of                     , 20___,
                     Performance Units, each with a value of $___, subject to
the terms, conditions and restrictions described in this Agreement and in the
Plan (the “Performance Units”).
     3. Payments. All, or some portion, of the Performance Units will be paid,
in the amount of $___ each, upon the Committee’s determination that all, or some
portion, of the performance goals listed herein have been achieved. The
determination of the Committee shall be made on or before ___, 20___ (the
“Determination Date”). Performance Units will be paid based on the following
formula:
     4. Termination of Employment. If the Participant’s employment is terminated
prior to the Determination Date, the Participant shall forfeit his rights to the
Performance Units.
     5. Interpretation. The authority to manage and control this Agreement shall
be vested in the Committee, and the Committee shall have all powers and
discretion with respect to this Agreement as it has with respect to the Plan.
Any interpretation of the Agreement by the Committee, and any decision made by
the Committee with respect to the Agreement, shall be final, conclusive, and
binding on all parties.
     In determining whether the                                          targets
have been met, the goals provided in Section 3 may be adjusted to account for
unusual or extraordinary items, but only if the adjustment makes payment of
Performance Units more likely.
     In determining whether the                      target has been met, actual
                     shall be interpolated, so long as the                     
are within the applicable range. The Committee shall have the power to reduce or
eliminate the payment of Performance Units but may not increase the payment.
     Notwithstanding any provision in this Agreement, the terms of this
Agreement shall be subject to the terms of the Plan, and this Agreement is
subject to all interpretations, amendments, rules, and regulations promulgated
by the Committee from time to time pursuant to the Plan.
     6. Acceptance by the Participant.
     By executing this Agreement, the Participant acknowledges that he has
received and has read, understood and accepted all of the terms, conditions and
restrictions of this Agreement and the Plan.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      COMPASS BANCSHARES, INC.
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
                    COMPASS BANK
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
            WITNESS:       PARTICIPANT:
 
                     
 
           
 
          Printed Name
           

2